        Case 1:18-cv-00022-RKE Document 49                Filed 05/07/19   Page 1 of 13



                                         Slip Op. 19–51

               UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
SHANGHAI SUNBEAUTY TRADING CO.,           :
LTD.,                                      :
                                           :
                  Plaintiff,               :
                                           :
            v.                             : Court No. 18-00022
                                           :
UNITED STATES,                             : Before: Richard K. Eaton, Judge
                                           :
                  Defendant,               : PUBLIC VERSION
                                           :
            and                            :
                                           :
AMERICAN HONEY PRODUCERS                   :
ASSOCIATION, et al.,                       :
                                           :
                  Defendant-Intervenors.   :
__________________________________________:

                                           OPINION

[Plaintiff’s motion for judgment on the agency record is denied; United States Department of
Commerce’s final results of administrative review are sustained.]

                                                                   Dated: April 29, 2019

       Fei He, Law Offices of He & Associates, P.C., of Irvine, CA, for Plaintiff.

       Kara M. Westercamp, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, for Defendant. With her on the brief were Joseph H.
Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, Reginald T. Blades, Jr., Assistant
Director. Of Counsel on the brief was Natan Tubman, Attorney, Office of the Chief Counsel for
Trade Enforcement & Compliance, U.S. Department of Commerce, of Washington, DC.

      Michael J. Coursey, R. Alan Luberda, and Melissa M. Brewer, Kelley Drye & Warren LLP,
of Washington, DC, for Defendant-Intervenors.


       Eaton, Judge: This case involves the final results of the United States Department of

Commerce’s (“Commerce” or the “Department”) fifteenth administrative review of the
                Case 1:18-cv-00022-RKE Document 49             Filed 05/07/19    Page 2 of 13
Court No. 18-00022                                                                               Page 2


antidumping duty order on honey from the People’s Republic of China. See Honey From the

People’s Rep. of China, 83 Fed. Reg. 1015 (Dep’t Commerce Jan. 9, 2018) (“Final Results”), and

accompanying Issues and Dec. Mem. (Jan. 3, 2018), P.R. 75 (“Final IDM”). In the Final Results,

Commerce determined that Plaintiff Shanghai Sunbeauty Trading Co., Ltd. (“Plaintiff” or

“Sunbeauty”), a honey exporter from China, was not entitled to a separate rate1 because the record

showed that “Sunbeauty’s entries of subject merchandise were reported to [U.S. Customs and

Border Protection] as not being subject to [antidumping] duties, and thus, Sunbeauty ha[d] no

suspended entries” during the period of review. Final IDM at 11.

              By its motion for judgment on the agency record, Sunbeauty disputes Commerce’s finding

that it was not entitled to a separate rate as unsupported by substantial evidence and otherwise not

in accordance with law. See Pl.’s Br. Supp. Mot. J. Agency R., ECF No. 26 (“Pl.’s Br.”); Pl.’s

Reply Supp. Mot. J. Agency R., ECF No. 33.

              Defendant the United States, on behalf of Commerce, and Defendant-Intervenors

American Honey Producers Association and Sioux Honey Association urge the court to sustain

the Final Results. See Def.’s Resp. Mot. J. Agency R., ECF No. 31; Def.-Ints.’ Resp. Opp’n Pl.’s

Mot. J. Agency R., ECF No. 30.

              Jurisdiction is found under 28 U.S.C. § 1581(c) (2012) and 19 U.S.C. § 1516a(a)(2)(B)(iii)

(2012). Because Commerce’s determination that Sunbeauty was not entitled to a separate rate was





              1
               In proceedings involving non-market economy countries, such as China, “the
Department begins with a rebuttable presumption that all companies within the country are subject
to government control and, thus, should be assigned a single antidumping duty deposit rate.”
Initiation of Antidumping and Countervailing Duty Admin. Rev., 82 Fed. Reg. 10,457, 10,458
(Dep’t Commerce Feb. 13, 2017); see Sigma Corp. v. United States, 117 F.3d 1401, 1405 (Fed.
Cir. 1997). Applying that presumption here, Commerce determined that Sunbeauty was a part of
the China-wide entity, which is subject to the rate of $2.63 per kilogram. See Final IDM 9-10.
                Case 1:18-cv-00022-RKE Document 49                      Filed 05/07/19   Page 3 of 13
Court No. 18-00022                                                                                      Page 3


supported by substantial evidence and in accordance with law, the court denies Plaintiff’s motion

for judgment on the agency record and sustains the Final Results.



                                                               BACKGROUND

              Honey from the People’s Republic of China has been subject to an antidumping duty order

since 2001. Honey From the People’s Rep. of China, 66 Fed. Reg. 63,670 (Dep’t Commerce Dec.

10, 2001) (the “Order”). Seeking to establish its entitlement to a separate rate by way of an

administrative review, Sunbeauty, on December 28, 2016, asked Commerce to initiate a review of

the Order.2 See Req. Admin. Rev. (Dec. 28, 2016), P.R. 1.

              On February 13, 2017, Commerce initiated the fifteenth administrative review of the Order,

covering imports entered during the December 1, 2015, to November 30, 2016 period of review.

See Initiation of Antidumping and Countervailing Duty Admin. Revs., 82 Fed. Reg. 10,457, 10,460

(Dep’t Commerce Feb. 13, 2017) (“Initiation Notice”). Upon initiation of the review, Commerce

notified parties that “all firms listed” in the Initiation Notice, including Sunbeauty, “must

complete, as appropriate, either a separate rate application or [a] certification [that the firm

previously was granted a separate rate, and that the separate rate currently applies].” Initiation

Notice, 82 Fed. Reg. at 10,458 (emphasis added). Commerce’s separate rate application for the

People’s Republic of China states: “[T]o be considered for separate-rate treatment, the applicant

must have a relevant U.S. sale of subject merchandise to an unaffiliated purchaser, and, for an

administrative review, the applicant also must have a suspended entry of subject merchandise into



              2
               Previously, Sunbeauty sought its own dumping margin through a new shipper
review of its honey sales. Commerce rescinded the review, however, finding that Sunbeauty had
no bona fide sales during the period of December 1, 2014, to November 30, 2015—a finding that
Sunbeauty appealed, and that this Court sustained. See Shanghai Sunbeauty Trading Co. v. United
States, 42 CIT __, Slip Op. 18-111 (Sept. 6, 2018).
          Case 1:18-cv-00022-RKE Document 49              Filed 05/07/19     Page 4 of 13
Court No. 18-00022                                                                           Page 4


the United States during [the period of review].” People’s Rep. of China Separate Rate

Application,     DEP’T    COMMERCE:      ENFORCEMENT       &   COMPLIANCE      (Feb.   22,   2019),

https://enforcement.trade.gov/nme/sep-rate-files/app-20190221/prc-sr-app-022119.pdf (emphasis

added).

          On the same day that the review was initiated, Commerce issued an antidumping duty

questionnaire to Sunbeauty, the sole mandatory respondent in the review. See Final IDM at 1;

Admin. Rev. Questionnaire (Feb. 13, 2017), P.R. 5. Section A of the questionnaire sought

information regarding, inter alia, whether Sunbeauty sold merchandise subject to the Order in the

United States during the period of review. See Sunbeauty Sec. A Questionnaire Resp. (Mar. 13,

2017), C.R. 1, P.R. 28 at A-1 (Question 1(a)) (“State the total quantity and value of the

merchandise under consideration that you sold during the period of review . . . in the United

States.”). On February 28, 2017, Sunbeauty sought a ten-day extension of time to complete Section

A, which Commerce granted. See Extension Req. Initial Questionnaire Resp. (Feb. 28, 2017), P.R.

23; Sunbeauty Questionnaire Extension (Mar. 1, 2017), P.R. 25.

          In its March 13, 2017 Section A response, Sunbeauty “certified that it made export sale(s)

of subject merchandise to the United States during the [period of review],” and included a Customs

Entry Summary (Form 7501). Honey From the People’s Rep. of China, 82 Fed. Reg. 31,557 (Dep’t

Commerce July 7, 2017) (“Preliminary Results”), and accompanying Preliminary Issues and Dec.

Mem. (June 29, 2017), P.R. 59 (“Preliminary Dec. Mem.”) at 10; see Sunbeauty Sec. A

Questionnaire Resp. Ex. A-7.

          On March 17, 2017, Commerce asked Sunbeauty to “submit documentary evidence that

[it] had a suspended entry of subject merchandise that entered during the [period of review] and
                Case 1:18-cv-00022-RKE Document 49             Filed 05/07/19   Page 5 of 13
Court No. 18-00022                                                                             Page 5


on which [antidumping] duties were deposited.”3 Suppl. Req. Entry Documentation (Mar. 17,

2017), P.R. 32, at 1. Sunbeauty asked for three extensions of time to respond to this request. See

Sunbeauty Suppl. Entry Doc. Questionnaire Extension (Mar. 20, 2017), P.R. 34; Second Suppl.

Entry Doc. Questionnaire Extension (Mar. 24, 2017), P.R. 37; Third Suppl. Entry Doc.

Questionnaire Extension (Mar. 29, 2017), P.R. 42. Commerce granted Sunbeauty’s three extension

requests, in part, and then, on March 30, 2017, “granted Sunbeauty a fourth extension of time, sua

sponte, in order to aid its analysis of [the suspended entry] issue and provide Sunbeauty an

additional opportunity to provide the requested information” until April 7, 2017. Final IDM at 7

n.44; see Fourth Suppl. Entry Doc. Questionnaire Extension (Mar. 30, 2017), P.R. 43 at 1. In

granting the fourth extension request, Commerce informed Sunbeauty that it would not consider

additional requests for an extension of time. See Fourth Suppl. Entry Doc. Questionnaire Extension

at 2 (stating that “[i]f Sunbeauty is unable [to] submit documentary evidence demonstrating that it

currently has a suspended entry of subject merchandise that entered during the [period of review]



              3
               Where merchandise that is subject to an antidumping duty order is entered, a
notation is made on the Customs Entry Summary form by the importer, and liquidation of that
entry is administratively suspended. See Customs and Border Protection Entry Summary Form
7501        Instructions,       U.S.         CUSTOMS        AND       BORDER          PROTECTION,
https://www.cbp.gov/document/forms/form-7501-instructions (Sept. 8, 2016) (describing, inter
alia, Entry Type 3); see also BLOOMBERG BNA, IMPORT REFERENCE GUIDE § 13.103 (2019)
(“When an importer enters merchandise that is subject to an [antidumping duty] . . . order, its
mandated cash deposits must be in an amount sufficient to cover estimated [antidumping] . . .
duties. [Customs and Border Protection] will suspend liquidation in such cases pending
administrative review and possible litigation.”). “Type 3” entries are subject to antidumping and
countervailing duty orders. In its letter request to Sunbeauty, Commerce stated:

              [Y]ou provided sample sales documents regarding your export(s) to the United
              States during the period of review . . . , including a Customs and Border
              Protection . . . Form 7501 Entry Summary. The Entry Summary you provided
              shows Sunbeauty’s export(s) to the United States entered as a Type 1 entry
              not subject to antidumping . . . or countervailing . . . duties.

Suppl. Req. Entry Documentation (Mar. 17, 2017), C.R. 4, at 1.
         Case 1:18-cv-00022-RKE Document 49               Filed 05/07/19    Page 6 of 13
Court No. 18-00022                                                                           Page 6


and on which [antidumping] duties were deposited, the Department may rescind this review with

respect to this company.”).

        On April 6, 2017, i.e., the day before the fourth extended deadline, Sunbeauty asked for an

additional three-week extension of time to submit evidence that it had a suspended entry of subject

merchandise during the period of review. See Sunbeauty’s Fourth Extension Req. (Apr. 6, 2017),

P.R. 45. Commerce denied Sunbeauty’s request. See Letter from Commerce to Sunbeauty re:

Sunbeauty Entry Doc. Suppl. Fifth Extension (April 7, 2017), P.R. 46 at 1 (reiterating that

Commerce had indicated “in the fourth extension memorandum that we would not be extending

further.”).

        On June 30, 2017, Commerce issued its Preliminary Results, in which it determined, among

other things, that “because Sunbeauty was unable to provide evidence of a suspended entry of

subject merchandise into the United States during the [period of review] and is, thus, ineligible to

receive a separate rate, [Commerce was] preliminarily treating Sunbeauty as part of the [China]-

wide entity.” Preliminary Results, 82 Fed. Reg. 31,558.

        On August 16, 2017, Sunbeauty submitted its case brief, disputing the Preliminary Results

on several grounds, including that Commerce’s denial of Sunbeauty’s fourth request for an

extension of time was “arbitrary and unreasonable,” and that the Department’s treatment of

Sunbeauty as part of the China-wide entity was not supported by the record and was otherwise

contrary to law. See Sunbeauty’s Case Brief (Aug. 16, 2017), C.R. 26 at 2. Nowhere in its case

brief, however, did Sunbeauty argue that it could show it had a suspended entry during the period

of review. Instead, Sunbeauty conceded it could not do so. See Sunbeauty’s Case Brief at 6

(“Sunbeauty does not possess any document[ary evidence showing a suspended entry during the

period of review on which antidumping duties were deposited] . . . because Sunbeauty is the
                Case 1:18-cv-00022-RKE Document 49                              Filed 05/07/19   Page 7 of 13
Court No. 18-00022                                                                                              Page 7


exporter of the subject merchandise rather than the importer.”). Thus, eight months after it asked

for the administrative review, Sunbeauty conceded that it could not produce evidence of a

suspended entry during the period of review.

              On January 3, 2018, Commerce issued the Final Results, having made no changes from the

Preliminary Results. See Final IDM at 1. This appeal followed.



                                                               STANDARD OF REVIEW

              The court will sustain a determination by Commerce unless it is “unsupported by

substantial evidence, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).

              Commerce’s decision to deny a request for an extension of time is reviewed for abuse of

discretion. See Empresa Nacional Siderurgica, S.A. v. United States, 19 CIT 337, 341, 880 F.

Supp. 876, 879 (1995) (holding Commerce did not abuse its discretion in denying respondent’s

second request for an extension of time noting, inter alia, “the statutory time constraints imposed

upon Commerce, [and] its discretion in imposing time limits for responses”); see also 19 C.F.R.

§ 351.302(b) (2017) (providing that Commerce may extend time limits “for good cause”).



                                                                   DISCUSSION

              In the Final Results, Commerce stated that its practice is to require respondents seeking a

separate rate in an administrative review to show that they have a suspended entry during the

period of review—that is, an entry for which estimated antidumping duties have been deposited,

and liquidation has been suspended.4 See Final IDM at 10 (citing Certain Tissue Paper Products



              4
             “Liquidation means the final computation or ascertainment of duties on entries for
consumption or drawback entries.” 19 C.F.R. § 159.1. “[T]he suspension of liquidation creates a
                Case 1:18-cv-00022-RKE Document 49             Filed 05/07/19     Page 8 of 13
Court No. 18-00022                                                                                   Page 8


from the People’s Rep. of China, 73 Fed. Reg. 18,497, 18,500 (Dep’t Commerce Apr. 4, 2008)

(preliminary results); Certain Tissue Paper Products from the People’s Rep. of China, 73 Fed.

Reg. 58,113 (Dep’t Commerce Oct. 6, 2008) (final results unchanged from preliminary results)).

By way of explanation, Commerce stated:

              Suspended entries are required for administrative reviews because of the direct
              relationship between suspension of liquidation and Commerce’s ability to enforce
              its antidumping duty orders. For a company subject to administrative review, a
              suspended entry is necessary for Commerce to assess the duties determined in that
              administrative review. When there is no evidence of a suspended entry, Commerce
              finds that parties are not eligible for a separate rate because there is no evidence
              that there is an entry upon which to assess duties.

Final IDM at 10. While this explanation may be of less than crystalline clarity, it is possible to

divine Commerce’s reasons for requiring a suspended entry as a prerequisite for the determination

of a respondent’s separate dumping margin in the context of an administrative review. It is, of

course, the case that an entry subject to an antidumping duty order is needed for Commerce to

determine the export price.5 That liquidation of the entry be suspended is the natural result of the

process by which the entry is made. That is, in the entry papers, the importer declares the

merchandise to be subject to an antidumping duty order, and makes a cash deposit of any then-

applicable antidumping duties. Once the review is complete, the suspended entry is liquidated at



contingent liability on the importer for merchandise subject to an antidumping investigation,” or
an antidumping duty order, until the investigation or an administrative review of the order is
complete. See 1 US CUSTOMS AND INTERNATIONAL TRADE GUIDE § 20.05 (2d ed. 2019).

              5
               “Export price and constructed export price refer to the two methods of calculated
prices for merchandise imported into the United States. The Department compares these prices to
normal values to determine whether goods are dumped.” Glossary of AD Terms for Market and
Non-Market Economy Cases, DEP’T COMMERCE: ENFORCEMENT & COMPLIANCE,
https://enforcement.trade.gov/glossary.htm (Sept. 30, 2004); see also 19 U.S.C. § 1677a (export
price and constructed export price). The dumping margin is “the amount by which the normal
value exceeds the export price or constructed export price of the subject merchandise.” 19 U.S.C.
§ 1677(35)(A).
                Case 1:18-cv-00022-RKE Document 49              Filed 05/07/19     Page 9 of 13
Court No. 18-00022                                                                                    Page 9


the determined rate, and, in addition, that rate is applied to the respondent’s merchandise entered

thereafter.6 See 19 U.S.C. § 1675(a)(2)(C) (“The determination under [§ 1675(a)(2)] shall be the

basis for the assessment of . . . antidumping duties on entries of merchandise covered by the

determination and for deposits of estimated duties.”). Were there to be no suspended entry, then it

can be assumed that the importer did not declare the merchandise to be subject to the order, and

that the respondent would be asking Commerce to review an entry of non-subject merchandise, on

which the estimated antidumping duties imposed by the order had not been paid. This is surely not

the result intended by a statute the purpose of which is to provide reviews of merchandise subject

to an antidumping duty order. See 19 U.S.C. § 1675(a); see also id. § 1677(25) (defining “subject

merchandise” as “the class or kind of merchandise that is within the scope of . . . a review, . . . [or]

an [antidumping duty] order”).

              Here, Commerce found that Sunbeauty failed to show with record evidence that it had a

suspended entry during the period of review. Commerce stated:

              The Department has examined all of the information provided by Sunbeauty and
              finds that Sunbeauty’s entries were classified upon entry as not subject to the
              [Order], and, therefore, not subject to suspension of liquidation. Absent a suspended
              entry, as outlined in the separate rate application, Sunbeauty is not eligible for a
              separate rate. In addition to the requirement of a suspended entry, we further note
              that one of the Department’s primary functions in the course of an administrative
              review is to determine the appropriate antidumping duty margin to apply to subject
              merchandise, for the purpose of directing [Customs and Border Protection] to
              liquidate suspended entries of subject merchandise at that rate. Therefore, because
              the record shows that Sunbeauty’s entries of merchandise were made as not being
              subject to [antidumping] duties, and, thus, Sunbeauty has no suspended entries,




              6
                “A request for an administrative review results in the continuation of the suspension
of liquidation.” Canadian Wheat Bd. v. United States, 33 CIT 1204, 1208 n.6, 637 F. Supp. 2d
1329, 1334 n.6 (2009) (citation omitted); see also 19 C.F.R. § 351.212(b)(1) (stating that, after a
review of an antidumping duty order, Commerce “will instruct the Customs Service to assess
antidumping duties by applying the assessment rate to the entered value of the merchandise”).
              Case 1:18-cv-00022-RKE Document 49               Filed 05/07/19   Page 10 of 13
Court No. 18-00022                                                                             Page 10


              consistent with [19 U.S.C. § 1675(a)(2)(C)7], the Department is treating Sunbeauty
              as part of the [China]-wide entity.

Preliminary Dec. Mem. at 11; see also Final IDM at 9-10, 11 (“Since [Sunbeauty] could not

demonstrate that it had any suspended entries, Commerce’s determination that Sunbeauty did not

have any reviewable entries is supported by the record.”).

              Commerce’s finding that Sunbeauty did not show it had a reviewable entry during the

period of review is supported by substantial evidence and otherwise in accordance with law. Not

only does the record evidence support this finding,8 but by its own admission, Sunbeauty could

not satisfy the suspended entry requirement, even though Commerce permitted it to place factual

information on the record after the Preliminary Results were issued. See Sunbeauty’s Case Brief

at 6 (“Sunbeauty does not possess any document[ary evidence showing a suspended entry during

the period of review on which antidumping duties were deposited] . . . because Sunbeauty is the

exporter of the subject merchandise rather than the importer.”).

              The burden to create the administrative record demonstrating entitlement to separate rate

status lies primarily with the parties. See QVD Food Co. v. United States, 658 F.3d 1318, 1324

(Fed. Cir. 2011) (citations omitted) (“Although Commerce has authority to place documents in the



              7
              Section 1675 governs “Administrative Review of Determinations.” Subsection
1675(a) addresses “Periodic review of amount of duty.” Paragraph 1675(a)(2) pertains to
“Determination of antidumping duties,” and subparagraph (C) states: “The determination under
[1675(a)(2)] shall be the basis for the assessment of . . . antidumping duties on entries of
merchandise covered by the determination and for deposits of estimated duties.” 19 U.S.C.
§ 1675(a)(2)(C).
              8
                Sunbeauty submitted an Entry Summary for entry number [[
                                                         ]]. The Entry Summary indicated that
the entry was Type 1, which means that the entry was not subject to antidumping or
countervailing duties. See Sunbeauty Sec. A Questionnaire Resp. Ex. A-7. Consistent with this
type of entry, record evidence of correspondence between the customs broker and the importer
regarding entry number [[                   ]] indicates that no antidumping duties were paid on
the entry. See Sunbeauty’s Fourth Extension Req. (Apr. 6, 2017), C.R. 22, Ex. 1.
        Case 1:18-cv-00022-RKE Document 49                  Filed 05/07/19      Page 11 of 13
Court No. 18-00022                                                                              Page 11


administrative record that it deems relevant, the burden of creating an adequate record lies with

interested parties and not with Commerce.”). Here, Sunbeauty has produced no evidence that it

made an entry of merchandise that was suspended, but, indeed, it conceded the point after

publication of the Preliminary Results.

        Sunbeauty’s legal arguments fail to persuade the court that Commerce erred in requiring a

suspended entry. First, it argues that the express language of the administrative review statute, in

particular § 1675(a)(2)(A), does not require that an entry be suspended, but only that Commerce

review “entries of subject merchandise.” Pl.’s Br. 7 (quoting and citing 19 U.S.C. § 1675(a)(2)(A),

which states that the Department “shall determine– (i) the normal value and export price (or

constructed export price) of each entry of the subject merchandise, and (ii) the dumping margin

for each such entry,” in an administrative review). Under Sunbeauty’s reading of the law, a

respondent need only show that an entry of subject merchandise was made during the period of

review, not that liquidation of the entry was suspended. Thus, for Sunbeauty, the entry summary

on the record is sufficient under the law. See Pl.’s Br. 7.

        Plaintiff cites no legal authority to support its proposed construction of the administrative

review statute. Pl.’s Br. 7-8. This is not surprising. To accept Sunbeauty’s interpretation of

§ 1675(a)(2)(A) would require Commerce to determine a dumping margin for an entry that its

importer had represented was not subject to the Order, a result that is not contemplated by the

statute. See 19 U.S.C. § 1677(25) (defining “subject merchandise” as “the class or kind of

merchandise that is within the scope of . . . a review, [or] . . . an order under this subtitle”).

        Moreover, accepting Sunbeauty’s argument would result in thwarting one of the principal

purposes of the review because the resulting antidumping duty rate would not be applied to the

entry subject to that review. 19 U.S.C. § 1675(a)(2)(C) (“The determination under [1675(a)(2)]
              Case 1:18-cv-00022-RKE Document 49                                  Filed 05/07/19     Page 12 of 13
Court No. 18-00022                                                                                                  Page 12


shall be the basis for the assessment of . . . antidumping duties on entries of merchandise covered

by the determination and for deposits of estimated duties.”) (emphasis added). Thus, while the

statute does not explicitly require that an entry be suspended as a prerequisite for establishing

entitlement to a review, it does explicitly state the determined rate will be used as the liquidation

rate for the reviewed entries. This result can only obtain if the liquidation of entries has been

suspended. See 19 C.F.R § 159.1 (defining “liquidation”); see also 1 US CUSTOMS                                        AND

INTERNATIONAL TRADE GUIDE § 20.05 (2d ed. 2019) (noting suspension of liquidation creates

“contingent liability” for importer pending Commerce’s antidumping determination).

              In the alternative, Sunbeauty cites Customs and Border Protection regulations that address

liquidation generally, and notice requirements when liquidation of an entry is suspended, to

contend that liquidation of all entries of subject merchandise are automatically suspended,

irrespective of the representations made by the importer of record on the entry documentation. See

Pl.’s Br. 10 (citing 19 C.F.R. §§ 159.51 and 159.58(a)); Pl.’s Br. 11 (“Because Sunbeauty’s honey

was within the scope of [the Order] and was obviously entered after [the date of the 2001 Order],

its entries shall be suspended and were suspended entries in accordance with laws.”). Sunbeauty’s

entry papers, by failing to acknowledge that its merchandise was subject to the Order, however,

serve to claim the reverse, i.e., that its merchandise was not subject to the Order.9 Therefore, as far

as can be determined, the merchandise was liquidated without the imposition of the Order’s

antidumping duties. Thus, the facts appear to negate Sunbeauty’s argument.

              Finally, Sunbeauty’s argument that Commerce abused its discretion by denying



              9
              In an email to the importer of record regarding entry number [[                                            ]],
the customs broker stated [[

                                                        ]]. See Sunbeauty’s Fourth Extension Req. Ex. 1 (email dated Apr. 4,
2017).
       Case 1:18-cv-00022-RKE Document 49                Filed 05/07/19      Page 13 of 13
Court No. 18-00022                                                                          Page 13


Sunbeauty’s fourth request for a fifth extension of time is without merit. Commerce’s regulations

provide that it may extend deadlines “for good cause,” but it is not required to do so. See 19 C.F.R.

§ 351.302(b); see also Reiner Brach GmbH & Co.KG v. United States, 26 CIT 549, 559, 206 F.

Supp. 2d 1323, 1334 (2002) (citation omitted) (“Commerce clearly cannot complete its work

unless it is able at some point to freeze the record and make calculations and findings based on

that fixed and certain body of information.”). Here, no good cause for extending the deadline could

be shown, because Sunbeauty stated that it could not demonstrate that it made an entry whose

liquidation was suspended no matter how much time it was given. That is, in its case brief, filed

on August 16, 2017, four months after it asked for another three-week extension, Sunbeauty

conceded that it could not produce evidence of a suspended entry made during the period of review.



                                         CONCLUSION

       For the foregoing reasons, Commerce’s determination that Sunbeauty was a part of the

China-wide entity is supported by substantial evidence and is otherwise in accordance with law.

Judgment shall be entered accordingly.




                                                                          /s/ Richard K. Eaton
                                                                         Richard K. Eaton, Judge

Dated: April 29, 2019
       New York, New York
